Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00615-CV
____________

EDWARD BUCKLES, Appellant

V.

HERMANN HOSPITAL, Appellee 



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 95-056173



O P I N I O N
 The Appellant has filed a motion to dismiss this appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed with prejudice.  Tex.
R. App. P. 42.1(a).
 
	All other pending motions in this appeal are denied as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price (1) 
Do not publish. Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.